Charlton, Judge.
Mr. Oliver Siurges was summoned to attend as one of the jury of inquest. Not having obeyed this summons, and his excuse being deemed insufficient, an execution issued to collect the fine for his default, and I am now applied to, to set aside the execution, upon the ground, that the laws of this state do not impose a fine on a defaulting juror, summoned on an inquest. The act of assembly of December 18th, 1792, gives the following fees to the coroner: “For summoning an inquest on a dead body, and returning the inquisition, forty-six shillings and eight pence.” Marb. and Crawf. Dig. 229.
Now it would be absurd to give the coroner the power of summoning an inquest, unless it is understood that all the incidental means of rendering that power efficient, were also at the same time delegated to him.
The power of summoning an inquest would indeed be nugatory, unless a fine could be imposed on the defaulting jurors. It results, therefore, that the defaulting jurors are subject to a fine. Our own statute being silent as to the amount of the fine, we must, as in analogous cases, resort to the laws of England; and, after consulting, I find, that the coroners of this county have conformed thereto.
Motion to set aside the execution overruled.